In an action to recover brokerage commissions, order granting plaintiffs’ motion to vacate defendants’ notice of examination before trial and denying defendants’ cross motion to stay plaintiffs until the examination shall have been had, modified on the law and the facts by striking from the first ordering paragraph the word “ granted ” and by substituting therefor the word “ denied.” As so modified, the order is affirmed, with $10 costs and disbursements to appellants. The examination is to proceed on five days’ notice. The notice relates to pertinent items that serve to elicit -facts in advance of the trial. Nolan, P. J., Carswell, Johnston, Sneed and Wenzel, JJ., concur.